DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 06/14/2021.
Status of the claims:
Claims 1 – 20 are pending in the application.
Claims 1, 3, 4, 6, 7, 10 – 14, and 19 are amended.
Claims 2 and 5 are cancelled.
Claim 20 is withdrawn
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the overhang" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the “the overhang” will be read as “an overhang”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 – 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orejola (US 4637380).
Regarding claim 1, Orejola discloses a mechanical tissue coupling system (surgical wound closures) (abstract) comprising: 
a first side tissue grasping assembly (see annotated Fig. 3) comprising a first mating surface (see annotated Fig. 3), a first elongated body (see annotated Fig. 3) having an inner end (see annotated Fig. 3) and an outer end (see annotated Fig. 3), a first jaw coupling (see annotated Fig. 3) disposed on the first elongated body (see annotated Fig. 3), and a first plurality of tissue gripping 
a second side tissue grasping assembly (see annotated Fig. 3) comprising a second mating surface (see annotated Fig. 3), a second elongated body (see annotated Fig. 3) having an inner end (see annotated Fig. 3) and an outer end (see annotated Fig. 3), a second jaw coupling (see annotated Fig. 3) disposed on the second elongated body (see annotated Fig. 3), and a second plurality of tissue gripping structures (see annotated Fig. 3) extending over and beyond the second mating surface (see annotated Fig. 3), the first mating surface (see annotated Fig. 3) to mate against the second mating surface (see annotated Fig. 3) (Examiner’s note: the tissue gripping structures extend over the bottom and beyond the bottom surface of the mating surface); and 
a joining assembly (see annotated Fig. 3) structurally configured to join the first side tissue grasping assembly (see annotated Fig. 3) to the second side tissue grasping assembly (see annotated Fig. 3).
Annotated Figure 3 of Orejola

    PNG
    media_image1.png
    347
    563
    media_image1.png
    Greyscale

Regarding claim 7, Orejola discloses wherein the first and second plurality of tissue gripping structures (see annotated Fig. 3) are equally spaced relative to each other (Examiner’s note: looking at Fig. 1, it can been seen that the tissue gripping structures are equally spaced apart as they are a part of a plurality of sections 24) the while being offset and not centered (Examiner’s note: looking at Fig. 2, it can be seen that each section 24, is not centered on the body, thus the tissue gripping structures are offset and not centered) relative to the first and second elongated bodies (see annotated Fig. 3).
Regarding claim 8, Orejola discloses wherein the first side tissue grasping assembly (see annotated Fig. 3) and the second side tissue grasping assembly (see annotated Fig. 3) are substantially identical (Examiner’s note: the two assemblies are mirror images of each other, thus they are read as being substantially identical to each other), and are one of dissolvable and non-dissolvable within a body of a patient (Examiner’s note: the two assemblies are non-dissolvable within the body).
Annotated Figure 3 of Orejola

    PNG
    media_image1.png
    347
    563
    media_image1.png
    Greyscale

Regarding claim 9, Orejola discloses wherein the joining assembly (see annotated Fig. 3) further comprises at least one first mating structure (see annotated Fig. 3) disposed on the first side tissue grasping assembly (see annotated Fig. 3) and at least one second mating structure (see annotated Fig. 3) disposed on the second side tissue grasping assembly (see annotated Fig. 3) (Examiner’s note: also look at Fig. 2, where the mating structures, the pins as well as the slots for the pins, are on both the first and second grasping assemblies).
Regarding claim 10, Orejola discloses wherein the at least one first mating structure (see annotated Fig. 3) comprises a bore (see annotated Fig. 3) extending into the first elongated body (see annotated Fig. 3), with the at least one second mating structure (see annotated Fig. 3) comprising a tab (see annotated Fig. 3) extendable into the bore (see annotated Fig. 3) and engageable with the bore (see annotated Fig. 3) in a locked engagement (column 2, lines 33 - 50, and Fig. 2).
Annotated Figure 3 of Orejola

    PNG
    media_image1.png
    347
    563
    media_image1.png
    Greyscale

Regarding claim 11, Orejola discloses wherein the at least one first mating structure (see annotated Fig. 3’) and the at least one second mating structure (see annotated Fig. 3’) define at least two locking positions (see annotated Fig. 3’), varying the space between the first side tissue grasping assembly (see annotated Fig. 3’) and the second side tissue grasping assembly (see annotated Fig. 3’).
Annotated Figure 3’ of Orejola

    PNG
    media_image2.png
    311
    512
    media_image2.png
    Greyscale

Regarding claim 13, Orejola discloses wherein the first side tissue grasping assembly (see annotated Fig. 3) includes at least one first mating structure (buttons 28) and at least one second mating structure (sockets 30) (column 2, lines 33 - 50, and Fig. 2), and wherein the second side tissue grasping assembly (see annotated Fig. 3) includes at least one first mating structure (buttons 28) and at least one second mating structure (sockets 30) (column 2, lines 33 - 50, and Fig. 2), the at least one first mating structure (button 28) of the first side tissue grasping assembly (see annotated Fig. 3) engageable with the at least one second mating structure (sockets 30) of the second side tissue grasping assembly (see annotated Fig. 3) and the at least one second mating structure (sockets 30) of the first side tissue grasping assembly (see annotated Fig. 3) engageable with the at least one first mating structure (button 28) of the second side grasping assembly (see annotated Fig. 3) (column 2, lines 33 - 50, and Fig. 2).
Annotated Figure 3 of Orejola

    PNG
    media_image1.png
    347
    563
    media_image1.png
    Greyscale

Claims 1, 3, 4, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleischmann (US 5814067).
Regarding claim 1, Fleischmann discloses a mechanical tissue coupling system (skin pinching device) (abstract) comprising: 
a first side tissue grasping assembly (see annotated Fig. 5) comprising a first mating surface (see annotated Fig. 5), a first elongated body (see annotated Fig. 5) having an inner end (see annotated Fig. 5) and an outer end (see annotated Fig. 5), a first jaw coupling (see annotated Fig. 5) disposed on the first elongated body (see annotated Fig. 5), and a first plurality of tissue gripping structures (see annotated Fig. 5) extending over and beyond (see annotated Fig. 5) the first mating surface (see annotated Fig. 5); 
a second side tissue grasping assembly (see annotated Fig. 5) comprising a second mating surface (see annotated Fig. 5), a second elongated body (see annotated Fig. 5) having an inner end (see annotated Fig. 5) and an outer end 
a joining assembly (see annotated Fig. 5) structurally configured to join the first side tissue grasping assembly (see annotated Fig. 3) to the second side tissue grasping assembly (see annotated Fig. 3) (Examiner’s note: the joining assembly, is such that it is capable of joining the first side and the second side).
Annotated Figure 5 of Fleischmann

    PNG
    media_image3.png
    432
    539
    media_image3.png
    Greyscale

Regarding claim 3, Fleischmann discloses wherein each of the first and second jaw couplings (see annotated Fig. 5) comprises an elongated slot (see annotated Fig. 5) extending between the inner end (see annotated Fig. 5) and the outer end (see annotated Fig. 5) of the first and second elongated bodies (see annotated Fig. 5).
Regarding claim 4, Fleischmann discloses wherein each of the first and second plurality of tissue gripping structures (see annotated Fig. 5) include an upstand structure (see annotated Fig. 5) that extends both upward and outward and that terminates in a tip (see annotated Fig. 5).
Regarding claim 6, Fleischmann discloses wherein the tip (see annotated Fig. 5) is part of the overhang portion (see annotated Fig. 5).
Annotated Figure 5 of Fleischmann

    PNG
    media_image3.png
    432
    539
    media_image3.png
    Greyscale

Regarding claim 14, Fleischmann discloses an applicator structurally configured to apply a mechanical tissue coupling system, the applicator comprising: 
forceps (skin pinching device – Fig. 6) defining a first opposing jaw (jaw 10) and a second opposing jaw (jaw 10) (column 5, lines 13 – 30, and Fig. 6), the first opposing jaw (jaw 10) attached to a first opposing shank (arm 38) and the second opposing jaw (jaw 10) attached to a second opposing shank (arm 38) and pivotably coupled by a lock (toothed rod 48) (column 5, lines 20 – 40); 
a first grasping element retainer (see annotated Fig. 5’) disposed on the first opposing jaw (see annotated Fig. 5’), the first grasping element retainer (see annotated Fig. 5’) structurally configured to allow slidable (column 5, lines 5 – 50) engagement of a first tissue grasping assembly (see annotated Fig. 5’) 
a second grasping element retainer (see annotated Fig. 5’) disposed on the second opposing jaw (see annotated Fig. 5’), the second grasping element retainer (see annotated Fig. 5’) structurally configured to allow slidable (column 5, lines 5 – 50) engagement of a second tissue grasping assembly (see annotated Fig. 5’) therealong, the second side tissue grasping assembly (see annotated Fig. 5’) comprising a second mating surface (see annotated Fig. 5’), a second elongated body (see annotated Fig. 5’) having an inner end (see annotated Fig. 5’) and an outer end (see annotated Fig. 5’), a second jaw coupling (see annotated Fig. 5’) disposed on the second elongated body (see annotated Fig. 5’), and a second plurality of tissue gripping structures (see annotated Fig. 5’) extending over and beyond the second mating surface (see annotated Fig. 5’), the first mating surface (see annotated Fig. 5’) to mate against the second mating surface (see annotated Fig. 5’) (Examiner’s note: overtime the pinching device jaws move closer together as the wound closes ultimately brining the faces to mate).
Annotated Figure 5’ of Fleischmann

    PNG
    media_image4.png
    498
    501
    media_image4.png
    Greyscale

Regarding claim 19, Fleischmann discloses a combination mechanical tissue coupling system and applicator (tissue pinching device) (abstract), wherein the mechanical tissue coupling system comprises: 
a first side tissue grasping assembly (see annotated Fig. 5’) comprising a first mating surface (see annotated Fig. 5’), a first elongated body (see annotated Fig. 5’) having an inner end (see annotated Fig. 5’) and an outer end (see annotated Fig. 5’), a first jaw coupling (see annotated Fig. 5’) disposed on the first elongated body (see annotated Fig. 5’), and a first plurality of tissue gripping structures (see annotated 
a second side tissue grasping assembly (see annotated Fig. 5’) comprising a second mating surface (see annotated Fig. 5’), a second elongated body (see annotated Fig. 5’) having an inner end (see annotated Fig. 5’) and an outer end (see annotated Fig. 5’), a second jaw coupling (see annotated Fig. 5’) disposed on the second elongated body (see annotated Fig. 5’), and a second plurality of tissue gripping structures (see annotated Fig. 5’) extending over and beyond the second mating surface (see annotated Fig. 5’), the first mating surface (see annotated Fig. 5’) to mate against the second mating surface (see annotated Fig. 5’) (Examiner’s note: overtime the pinching device jaws move closer together as the wound closes ultimately brining the faces to mate); and 
a joining assembly (combination of the first and second mating surfaces) structurally configured to join the first side tissue grasping assembly to the second side tissue grasping assembly, and, - 
the applicator comprises: 
forceps (skin pinching device – Fig. 6) defining a first opposing jaw (jaw 10) and a second opposing jaw (jaw 10) (column 5, lines 13 – 30, and Fig. 6), the first opposing jaw (jaw 10) attached to a first opposing shank (arm 38) and the second opposing jaw (jaw 10) attached to a second opposing shank (arm 38) and pivotably coupled by a lock (toothed rod 48) (column 5, lines 20 – 40); 
a first grasping element retainer (see annotated Fig. 5’) disposed on the first opposing jaw (see annotated Fig. 5’), the first grasping element retainer (see annotated Fig. 5’) structurally configured to allow slidable (column 5, lines 5 – 50) engagement of the first tissue grasping assembly (see annotated Fig. 5’) therealong; and 
a second grasping element retainer (see annotated Fig. 5’) disposed on the first opposing jaw (see annotated Fig. 5’), the second grasping element retainer (see annotated Fig. 5’) structurally configured to allow slidable (column 5, lines 5 – 50) engagement of the second tissue grasping assembly (see annotated Fig. 5’) therealong.
Annotated Figure 5’ of Fleischmann

    PNG
    media_image4.png
    498
    501
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Orejola (US 4637380) as applied to claim 11 above, and further in view of Bachrach (US 20160151062 A1).
Regarding claim 12
However, Orejola is silent regarding wherein the at least one first mating structure includes a retaining ledge and the at least one second mating structure comprises an outer flange and an inner flange.
As to the above, Bachrach teaches, in the same field of endeavor, a tissue treatment device to close incisions or retain tissue or bone relative to other structures (paragraph [0005]), the tissue treatment device comprising a retaining ledge (first component 21) and an outer flange and an inner flange (second components 214) (paragraph [0122] and Fig. 10) for the purpose of providing a tighter grip around the tissue or for the purpose of being able to be positioned around tissue defining a smaller cross-section.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the button 28 of Orejola to incorporate having multiple flanges (one in front of the other), for the purpose of being able to provide a tighter grip around the tissue or for being able to position the device around tissue defining a smaller cross section.
Allowable Subject Matter
Claims 15 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or make obvious a tissue coupling system comprising a first and second tissue grasping assemblies, wherein the first and second grasping assemblies comprises tissue gripping structures that extend over and beyond .
The closest prior art, as described above under Fleischmann, fails to teach the disengaging assembly and all of the components encompassed with it. Furthermore, it would not have been obvious nor is there motivation to modify the forceps of Fleischmann to incorporate the disengaging assembly as described above, as the forceps of Fleischmann already has a means of disengaging the tissue grasping assembly via sliding the forceps along the tissue engaging assembly which gives the ability of rapid changing of the tissue engaging assembly; and additionally there is no motivation to further modify the disengaging assembly of Fleischmann, and any the modification could render the device of Fleischmann to be in operable for its intended purpose.
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claims 1, 14, and 19 under Belson, Kilkinov, and Ranchod have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Orejola and Feischmann.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/GEORGE J ULSH/Primary Examiner, Art Unit 3771